Citation Nr: 0432501	
Decision Date: 12/08/04    Archive Date: 12/15/04	

DOCKET NO.  03-19 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from August 1953 to May 
1955.  The veteran's DD Form 214 does not reflect combat 
service, and lists his primary military occupation as a light 
vehicle driver.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which found that the veteran had not 
submitted new and material evidence sufficient to reopen a 
claim for service connection for a low back disorder.  The 
claim is not ready for appellate review and must be remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


REMAND

The veteran filed his initial claim for service connection 
for a low back disorder in March 1992, almost 37 years after 
he was separated from service in May 1955.  This claim was 
denied by the RO in November 1992, and the veteran was 
notified of the decision and his appellate rights.  However, 
he did not appeal the November 1992 decision and it became 
final.  The veteran later attempted to reopen this claim and, 
in November 1997, the RO issued a rating decision which found 
that the veteran had failed to submit new and material 
evidence sufficient to reopen his claim, the veteran was 
notified of this decision and his appellate rights, he did 
not appeal, and that decision became final.  The veteran 
submitted his current application to reopen his claim 
in March 2003.  

A careful review of all of the clinical evidence on file 
since the time of the last final denial of this claim in 
November 1997 fails to reveal new and material evidence to 
reopen this claim as defined at 38 C.F.R. § 3.156 (2004).  
The records on file primarily consist of current treatment 
records for disabilities unrelated to the veteran's low back, 
and although the veteran's back is mentioned on several 
occasions, these clinical records fail to indicate that 
current back disability is in any way related to any incident 
or injury of service.  Certain records submitted are also 
cumulative of records which were already on file at the time 
of the prior final disallowances.

However, there are no service medical records of any kind on 
file except that the veteran submitted a copy of a military 
serial profile report, dated in August 1954, indicating that 
the veteran was unfit for return to full duty and unfit for 
prolonged marching, sitting and lifting as a result of  
"acute back strain."  The limitation was to extend until 25 
February 1955, when it would be automatically terminated.  
The veteran submitted this record prior to the initial 
adjudication of his claim in 1992 and has most recently 
submitted a duplicate copy of this record in March 2004.  

A February 1997 X-ray of the lumbosacral spine was 
interpreted as revealing an "old fracture at T12."  Whole 
body bone scan conducted in July 2003 did not confirm the T12 
deformity, but was interpreted as showing a minimal levo 
rotoscoliosis of the lumbar spine.  

In pursuing his claims for service connection for low back 
disability, the veteran has consistently reported a history 
of being involved in a motor vehicle accident during service 
while stationed in Germany in March or April 1955.  He 
reports that he was hospitalized for several weeks, then 
released, and then seen on several additional occasions 
thereafter.  The only inconsistency in these reports is the 
fact that the veteran recalls being injured and hospitalized 
in March or April 1955, but the physical serial profile 
report for acute back strain apparently precedes this 
reported injury as it extended from August 1954 to February 
1955.  Of course, it has been many years since this alleged 
incident occurred.

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the veteran's claim.  In this regard, the Board 
notes that VCAA provides that nothing shall be construed to 
require VA to reopen a claim that has been disallowed, except 
when new and material evidence is presented or secured as 
described in § 5108 of this title.  38 U.S.C.A. § 5103A(f) 
(West 2002).  However, nothing in VCAA shall be construed as 
precluding VA from providing such other assistance to a 
claimant in substantiating a claim as VA considers 
appropriate.  38 U.S.C.A. § 5103A(g) (West 2002).  

Moreover, even prior to VCAA adoption, VA always had a 
special responsibility to exercise due diligence in 
attempting to secure a veteran's missing service medical 
records.  Under VCAA, and consistent with decisions of the 
U.S. Court of Appeals for Veterans Claims, whenever VA 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain these records shall continue 
until the records are obtained, unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain these records would be futile.  38 U.S.C.A. 
§ 5103A(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).

It is not clear from the veteran's claims folder whether more 
than one attempt to obtain the veteran's service medical 
records has been made.  It does appear that in 1997, an 
attempt was made to obtain such records with specific 
reference to the veteran's assignment in Dormstock, Germany, 
from January 1954 to May 1955.  It is also apparent that a 
specific request for the veteran's actual unit or units of 
assignment were made, and that the veteran indicated that 
during his April 1955 medical treatment, he had been assigned 
to the "465 FA BN, 7 Armored Division."  That this was his 
correct unit of assignment is corroborated in the only 
original document from the veteran's service; the physical 
serial profile report from August 1954.  It is the Board's 
judgment, given the veteran's credible and specific  
contentions relating to an in-service hospitalization for 
residuals of an in-service back injury, another attempt 
should be made to secure his complete service medical 
records, to include any Surgeon General or Sick Call or 
Morning Reports that may be available.  The RO should also 
directly contact the US Army Hospital in Frankfurt for the 
purpose of securing any records that might be available 
regarding the reported  two-week hospitalization.  

For these reasons, the case is REMANDED to the RO for the 
following action:  

1.  A military records specialist should 
make another request for the production 
of the veteran's service medical records.  
The veteran's unit of assignment in 
August 1954 appears to have been the "Sv 
Btry, 465 FA Bn, APO 175, US Army."  
While the veteran may have been 
hospitalized at some other military 
facility, the physical serial profile 
report on file was created by the US Army 
Hospital in Frankfurt, Germany, APO 757, 
US Army.  If the National Records 
Personnel Center (NRPC) indicates that it 
needs any additional specific 
information, the RO should secure such 
information, to the extent possible, from 
the veteran himself.  The military 
records specialist should also attempt to 
secure any records which might be 
available of the veteran's 
hospitalization in the US Army Hospital 
in Frankfurt Germany in 1954 or 1955, and 
any Surgeon General, Sick Call or Morning 
Reports dated during this time that may 
be available.  All such efforts must be 
thoroughly documented in the veteran's 
claims folder.

2.  After completing the above 
development, the RO should again address 
the veteran's application to reopen a 
claim for service connection for a low 
back disorder.  If any evidence obtained 
pursuant to the above paragraph would 
provide a basis for any additional 
development, such as the request for a 
medical opinion in accordance with 
38 U.S.C.A. § 5103A(d)(2) (West 2002), 
then the RO at its discretion should 
conduct such indicated additional 
development.  If the decision reached is 
not to the veteran and his 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case which addresses compliance 
with VCAA, including the requirement that 
attempts to obtain service medical 
records shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  They must be 
offered an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


